Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 1 of 14 PageID #: 390



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 WALTER MONZANO-MORENO, FERNANDO
 REYES, and others similarly situated,

                                    Plaintiffs,
                                                                     MEMORANDUM
                  - against -                                         AND ORDER

 LIBQUAL FENCE CO., INC. (d/b/a LIBERTY                            CV 18-161 (MKB) (AKT)
 FENCE & RAILING), ANTHONY STRIANESE,
 DIMA CANALES, and DIMA C. FENCE, INC.,

                                     Defendants.
 --------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:
 I.     PRELIMINARY STATEMENT
         Plaintiffs Walter Monzano-Moreno (“Monzano”) and Fernando Reyes (“Reyes”)

 (collectively, “Plaintiffs”) commenced this putative collective action against Defendants Libqual

 Fence Co., Inc., d/b/a Liberty Fence & Railing (“Libqual”), Dima Fence C. Fence, Inc. (“Dima

 Fence”), Anthony Strianese (“Strianese”), and Dima Canales (“Canales”) (collectively,

 “Defendants”) for violations of various provisions of the Fair Labor Standards Act (“FLSA”) and

 the New York Labor Law (“NYLL”). See generally Amended Complaint (“Am. Compl.”)

 [DE 16]. Plaintiffs seek to recover for Defendants’ alleged failure to pay overtime and regular

 wages, Defendants’ retaliation in not re-hiring Plaintiffs and other violations of applicable law.

 See id. Plaintiffs now move for conditional certification as a collective action and for court-

 authorized notice, pursuant to § 216(b) of the FLSA. See Plaintiffs’ Memorandum in Support of

 their Motion for Conditional Certification as a Collective Action (“Pls.’ Mem.”) [DE 24-1].

         Defendants Libqual and Strianese oppose the motion arguing, among other things, that

 Plaintiffs were never employed by the Libqual Defendants and that Plaintiffs are not “similarly
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 2 of 14 PageID #: 391



 situated” to any Libqual employees. See Defendants’ Memorandum in Opposition to Plaintiffs’

 Motion for Conditional Certification (“Defs.’ Opp’n.”) [DE 34]. For the reasons set forth below,

 Plaintiffs’ motion is DENIED, without prejudice.

 II.    BACKGROUND

        A.      Pertinent Facts
        The following facts asserted by Plaintiffs are taken from the Amended Complaint which

 was filed on April 4, 2018. Defendants Libqual and Dima Fence are each New York

 corporations which construct, repair, replace, and specialize in residential and commercial fence

 and railing installations. See Am. Compl. ¶¶ 40-44. For approximately the past 40 years,

 Defendant Strianese has owned, managed, maintained and overseen operations at Libqual. Id.

 ¶ 21. Defendant Canales has owned, managed, maintained, controlled and overseen operations

 at Dima Fence for approximately the past ten years. Id. ¶ 27.

        According to the Amended Complaint, Plaintiff Monzano worked for Libqual from

 November 2015 to October 2017 as a construction worker and laborer. Id. ¶¶ 46, 51. He would

 transport materials, and construct, install, replace and repair fencing and railings. Id. ¶ 51.

 While working for Libqual, Monzano was directly managed by Strianese. Id. ¶ 49. During that

 time, Monzano wore a shirt and hat with the Libqual Fence Co., Inc. logo on them and utilized

 tools from Libqual Fence Co., Inc. Id. ¶ 50. Monzano also worked as a laborer for Dima Fence

 from about May 2015 to November 2017 and did the same type of work which he performed for

 Libqual. Id. ¶¶ 53, 57. While working for Dima Fence, Monzano was managed directly by

 Defendant Strianese. At the direction of Strianese and with the permission of Canales, Monzano

 wore a shirt and hat with the Libqual Fence Co., Inc. logo and utilized tools from Libqual. Id.

 ¶¶ 55-56. At Dima Fence, Canales took direction from Strianese with respect to Monzano’s

 employment. Id. ¶ 59. While working for both Libqual and Dima Fence, Monzano worked six


                                                   2
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 3 of 14 PageID #: 392



 days a week, Monday through Saturday, from 7 a.m. until at least 8 p.m. Id. ¶¶ 60-61. He was

 not paid time and one-half for hours worked over 40, and instead was paid a per diem rate of

 $130.00. Id. ¶¶ 64-65. Monzano was paid in cash and did not receive pay stubs, a wage notice,

 or wage statements. Id. ¶¶ 66, 72-73.

        Plaintiff Reyes worked for Libqual from April 2016 to November 2016 as a construction

 worker and laborer. Am. Compl. ¶¶ 74-79. Like Monzano, Reyes would transport materials,

 and construct, install, replace and repair fencing and railings. Id. ¶ 79. At Libqual, Reyes wore a

 shirt and hat with the Libqual Fence Co., Inc. logo, utilized tools from Libqual, and took

 direction from Strianese. Id. ¶ 78. Reyes also worked for Dima Fence from April 2016 to

 November 2016, where he did the same type of work which he performed for Libqual. Id. ¶¶ 81,

 85. At Dima Fence, Reyes also wore a shirt and hat with the Libqual Fence Co., Inc. logo,

 utilized tools from Libqual, and took direction from Strianese. Id. ¶ 84. Reyes worked the same

 schedule for Libqual and Dima Fence as Monzano, namely, Monday through Saturday, from

 7 a.m. to 8 p.m. Id. ¶¶ 88-91. He was not paid time and one-half for hours worked over 40, and

 instead was paid a per diem rate of $130.00. Id. ¶¶ 92-93. Reyes was paid in cash and did not

 receive paystubs, a wage notice, or wage statements.     Id. ¶ 94.

        B.      Relevant Procedural Background
        Plaintiffs filed the initial complaint in this action on January 10, 2018. See DE 1. On

 February 3, 2018, they filed an initial motion to conditionally certify the action as a collective

 action under the FLSA. See DE 10. Counsel for the parties appeared before the undersigned for

 the Initial Conference on March 28, 2018. See DE 22-23. Plaintiffs filed their Amended

 Complaint on April 4, 2018, see DE 16, and, as a result, voluntarily withdrew their initial motion

 for conditional certification under Section 216(b). See DE 20. On April 24, Defendants Libqual

 and Strianese filed their Answer to the Amended Complaint. See DE 21. The Clerk of the Court


                                                   3
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 4 of 14 PageID #: 393



 noted the default of Defendants Dima Fence and Canales on June 14, 2018. See DE 26. The

 defaults were vacated on consent on June 27, 2018. See DE 30. Defendants Dima Fence and

 Canales subsequently filed their Answer to the Amended Complaint on June 29, 2018. See

 DE 31. The instant motion for conditional certification was fully briefed by the parties as of

 August 31, 2018. See DE 24, 34, 35.

 III.   APPLICABLE LAW
        The FLSA provides, in pertinent part, as follows:

                Any employer who violates the provisions of section 206 or section
                207 of this title shall be liable to the employee or employees affected
                in the amount of their unpaid minimum wages, or their unpaid
                overtime compensation, as the case may be, and in an additional
                equal amount as liquidated damages. . . . An action to recover . . .
                may be maintained against any employer (including a public
                agency) in any Federal or State court of competent jurisdiction by
                any one or more employees for and in behalf of himself or
                themselves and other employees similarly situated. No employee
                shall be a party plaintiff to any such action unless he gives his
                consent in writing to become such a party and such consent is filed
                in the court in which such action is brought.

 29 U.S.C. § 216(b). Section 216(b) provides an employee with a private right of action to

 recover overtime compensation and/or minimum wages. Id.; Cabrera v. Stephens, No. 16-CV-

 3234, 2017 WL 4326511, at *4 (E.D.N.Y. Sept. 28, 2017) (“The FLSA provides a private right

 of action to recover unpaid overtime compensation and/or minimum wages.”) (citation omitted);

 Moore v. Eagle Sanitation, Inc., 276 F.R.D. 54, 57 (E.D.N.Y. 2011) (citing 29 U.S.C. § 216(b));

 Gjurovich v. Emmanuel’s Marketplace, Inc., 282 F. Supp. 2d 101, 103 (S.D.N.Y. 2003) (quoting

 Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 260 (S.D.N.Y. 1997); Garriga v. Blonder Builders

 Inc., CV 17-497, 2018 WL 4861394, at *2 (E.D.N.Y. Sept. 28, 2018)). “Although the FLSA

 does not contain a class certification requirement, such orders are often referred to in terms of

 ‘certifying a class.’” Bifulco v. Mortgage Zone, Inc., 262 F.R.D. 209, 212 (E.D.N.Y. 2009)



                                                  4
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 5 of 14 PageID #: 394



 (quoting Parks v. Dick's Sporting Goods, Inc., No. 05 Civ. 6590, 2007 WL 913927, at *3

 (W.D.N.Y. Mar. 23, 2007)).

        Courts within the Second Circuit apply a two-step analysis to determine whether an

 action should be certified as an FLSA collective action. See Myers v. Hertz Corp., 624 F.3d 537,

 544-45 (2d Cir. 2010) (noting that district courts within this Circuit have “coalesced around a

 two-step method” for analyzing collective action certification); see also Keawsri v. Ramen-Ya

 Inc., No. 17-CV-2406, 2018 WL 279756, at *5 (S.D.N.Y. Jan. 2, 2018) (citing Myers, 624 F.3d

 544-45); Bijoux v. Amerigroup New York, LLC, No. 14-CV-3891, 2015 WL 4505835, at *2

 (E.D.N.Y. July 23, 2015) (citing the same), report and recommendation adopted by 2015 WL

 5444944 (E.D.N.Y. Sept. 15, 2015). First, the court determines whether the proposed collective

 members are “similarly situated.” Puglisi v. TD Bank, N.A., 998 F. Supp. 2d 95, 99 (E.D.N.Y.

 2014) (quoting Kalloo v. Unlimited Mech. Co. of NY, Inc., 908 F. Supp. 2d 344, 346 (E.D.N.Y.

 2012)); McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 442 (S.D.N.Y. 2012) (quoting

 Myers, 624 F.3d at 555). If the court decides in the affirmative, then the proposed collective

 members must consent in writing to be bound by the result of the suit, or “opt-in.” McGlone,

 867 F. Supp. 2d at 442 (citing Cunningham v. Elec. Data Sys. Corp, 754 F. Supp. 2d 638, 644

 (S.D.N.Y. 2010)); see 29 U.S.C. § 216(b). The second step, which typically occurs after the

 completion of discovery, requires the court to make factual findings whether the class members

 are actually similarly situated. Rosario v. Valentine Ave. Discount Store, Co., 828 F. Supp. 2d

 508, 514 (E.D.N.Y. 2011) (quoting Lynch v. United Servs. Auto. Ass'n, 491 F. Supp. 2d 357, 368

 (S.D.N.Y. 2007)); Sharma v. Burberry Ltd., 52 F. Supp.3d 443, 451 (E.D.N.Y. 2014); Thornburn

 v. Door Pro America, CV 16-3839, 2018 WL 1413455, at *5 (E.D.N.Y. Mar. 20, 2018). “At that

 juncture, the court examines the evidentiary record to determine whether the ‘opt-in’ plaintiffs




                                                 5
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 6 of 14 PageID #: 395



 are, in fact, similarly situated to the named plaintiff.” Bifulco, 262 F.R.D. at 212 (quoting Hens

 v. ClientLogic Operating Corp., No. 05-381S, 2006 WL 2795620, at *4 (W.D.N.Y. Sept. 26,

 2006)).

           The instant motion concerns only the first step – whether the proposed opt-in members

 are “similarly situated” such that conditional certification should be granted. At this stage, “the

 evidentiary standard is lenient,” Bifulco, 262 F.R.D. at 212 (quoting Rubery v. Buth-Na-

 Bodhaige, Inc., 569 F. Supp. 2d 334, 336 (W.D.N.Y. Aug. 8, 2008)), and plaintiffs need only

 “make a ‘modest factual showing’ that they and potential opt-in plaintiffs ‘together were victims

 of a common policy or plan that violated the law.’” Myers, 624 F.3d at 555 (quoting Hoffmann,

 982 F. Supp. at 261); see, e.g., Doucoure v. Matlyn Food, Inc., 554 F. Supp. 2d 369, 372

 (E.D.N.Y. 2008); Perez v. Allstate Ins. Co., No. 11-CV-1812, 2014 WL 4635745, at *5

 (E.D.N.Y. Sept. 16, 2014); Trinidad v. Pret A Manger (USA) Ltd., 962 F. Supp. 2d 545, 552

 (S.D.N.Y. 2013); Cano v. Four M Food Corp., No. 08-CV-3005, 2009 WL 5710143, at *3

 (E.D.N.Y. Feb 3, 2009). “[T]he key question for the similarly situated inquiry is not whether

 plaintiff’s job duties are identical to other potential opt-in plaintiffs, but rather, whether the

 proposed plaintiffs are similarly situated ... with respect to their allegations that the law has been

 violated.” Knox v. John Varvatos Enterprises Inc., 282 F. Supp. 3d 644, 656 (S.D.N.Y. 2017)

 (internal quotations and citations omitted). Therefore, when “plaintiffs attest that they regularly

 worked in excess of [ ] 40 hours per week and worked evenings, early mornings, and weekends

 without being properly paid.... [s]uch attestations ... are sufficient for the purposes of [conditional

 certification].” Bifulco, 262 F.R.D. at 214 (internal citation omitted); Agonath v. Interstate

 Home Loans Ctr., Inc., 17-CV-5267, 2019 WL 1060627, at *2 (E.D.N.Y. Mar. 6, 2019). In

 making this showing, ‘nothing more than substantial allegations that the putative class members




                                                    6
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 7 of 14 PageID #: 396



 were together the victims of a single decision, policy or plan’ is required.” Sexton v. Franklin

 First Fin., Ltd., No. 08-CV-4950, 2009 WL 1706535, at *3 (E.D.N.Y. June 16, 2009) (quoting

 Scholtisek v. Eldre Corp., 229 F.R.D. 381, 387 (W.D.N.Y. 2005)). Moreover, courts have

 repeatedly stated that Section 216(b)’s “similarly situated” requirement is “considerably less

 stringent” than the requirements for class certification under Federal Rule of Civil Procedure 23,

 and “that a party seeking to maintain a collective action need not meet the requirements of Rule

 23 for class certification.” Rodolico v. Unisys Corp., 199 F.R.D. 468, 481 (E.D.N.Y. 2001)

 (collecting cases); see Dilonez v. Fox Linen Serv., Inc., 35 F. Supp. 3d 247, 252 (E.D.N.Y. 2014)

 (citing Puglisi, 998 F. Supp. 2d at 98–99, at *2; Fed. R. Civ. P. 23) (stating that a collective

 action under the FLSA “is different than a typical class action under the Federal Rules of Civil

 Procedure, the strict requirements of which – numerosity, commonality, typicality, and adequate

 representation – do not apply to a collective action”).


        At the initial certification stage, courts do not require proof of an actual FLSA violation

 but rather require the existence of a “‘factual nexus’ [ ] between the plaintiff’s situation and the

 situation of other potential plaintiffs.” Sobczak v. AWL Indus., Inc., 540 F. Supp. 2d 354, 362

 (E.D.N.Y. 2007) (quoting Wraga v. Marble Lite, Inc., No. 05-CV-5038, 2006 WL 2443554, at

 *1 (E.D.N.Y. Aug. 22, 2006)); see Fa Ting Wang v. Empire State Auto Corp., No. 14-CV-1491,

 2015 WL 4603117, at *6 (E.D.N.Y. 2015); see also Calderon v. King Umberto, Inc., 892 F.

 Supp. 2d 456, 459 (E.D.N.Y. 2012) (citing Jackson v. N.Y. Telephone Co., 163 F.R.D. 429, 431

 (S.D.N.Y. 1995)). This determination is typically based on the pleadings, affidavits, and

 declarations submitted by the plaintiff or plaintiffs. See generally Fa Ting Wang, 2015 WL

 4603117, at *5-6 (citing Kalloo v. Unlimited Mech. Co. of N.Y., Inc., 908 F. Supp. 2d 344, 346

 (E.D.N.Y. 2012); Brabham v. Mega Tempering & Glass Corp., No. 13 Civ. 54, 2013 WL



                                                   7
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 8 of 14 PageID #: 397



 3357722, at *3 (E.D.N.Y. July 3, 2013)); see also Robles v. Liberty Rest. Supply Corp., No. 12-

 CV-5021, 2013 WL 6684954, at *5 (E.D.N.Y. Dec. 18, 2013) (citing the same).

        Significantly, “[a]lthough plaintiff's ‘burden of proof is low, it is not non-existent ––

 certification is not automatic.’” Elamrani v. Henry Limousine, Ltd., No. CV 15-2050, 2016 WL

 5477590, at *4 (E.D.N.Y. Sept. 28, 2016) (quoting Sanchez v. JMP Ventures, L.L.C., 2014 WL

 465542, at *1 (S.D.N.Y. 2014)). As the Second Circuit has explained, “[t]he ‘modest factual

 showing’ cannot be satisfied simply by ‘unsupported assertions.’” Myers, 624 F.3d at 555

 (quoting Dybach v. State of Fla. Dep't of Corrections, 942 F.2d 1562, 1567 (11th Cir. 1991)); see

 Morales v. Plantworks, Inc., No. 05-CV-2349, 2006 WL 278154, at *3 (S.D.N.Y. Feb. 2, 2006)

 (quoting Charles Alan Wright, Arthur R. Miller, and Mary Kay Kane, 7B Federal Practice and

 Procedure: Civil 3d § 1807, at 487-53 (2005)) (stating that “conclusory allegations are not

 enough” to meet the “modest factual showing” at the first stage of collective action certification).

 IV.    DISCUSSION

        Plaintiffs argue generally that they have met the low threshold for conditional

 certification as a collective action. See generally Pls.’ Mem. They state that “[t]he declaration

 of Walter Monzano-Moreno and the Complaint demonstrate that [Defendants] subjected Plaintiff

 and other laborers to the same unlawful wage practices. Walter Monzano-Moreno names three

 co-workers, Fernando Reyes, Walter Zelaya, Naun Doe and Dennis Cannales who were also not

 paid time and one-half for all work performed after 40 hours. These employees will benefit from

 prompt Court-authorized notice.” Id. at 6-7. In support of their motion, Plaintiffs submit the

 declaration of Plaintiff Monzano. That declaration states in full as follows:

                1.    I worked at LIBQUAL FENCE CO. INC., (d/b/a LIBERTY
                FENCE & RAILING) from May of 2015 to November of 2017. I
                worked as construction worker and/or laborer.




                                                  8
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 9 of 14 PageID #: 398



             2.    The owners, managers and controllers of Defendant
             LIBQUAL FENCE CO., INC. (d/b/a LIBERTY FENCE &
             RAILING) are ANTHONY STRIANESE. To the best of my
             knowledge, they are still the owners, manager and controllers.

             3.      The LIBQUAL FENCE CO., INC. (d/b/a LIBERTY
             FENCE & RAILING) and ANTHONY STRIANESE are located at
             775 Mecham Avenue, Elmont, New York 11003. I would load the
             company’s vehicle/truck with supplies and equipment at this
             location, and would deliver the supplies and equipment off-site to
             the requisite locations for installation.

             4.      Throughout employment at construction worker and/or
             laborer, I worked as follows: Monday through Saturday 13 hours a
             day, for a total of 78 hours per week. For the months of January and
             February, I would not work at all.

             5.     Each day, I never had lunch or a one hour meal break for
             lunch.

             6.     LIBQUAL FENCE CO., INC. (d/b/a LIBERTY FENCE &
             RAILING) and ANTHONY STRIANESE do not have an accurate
             tracking hour system of their staff. In other words, we (the staff)
             were not required to “clock in” or “clock out” each day through any
             form of electronic time track keeping system.

             7.    Throughout my employment with LIBQUAL FENCE CO.,
             INC. (d/b/a LIBERTY FENCE & RAILING) and ANTHONY
             STRIANESE, I was paid a daily rate of $130.00 per diem.

             8.     Throughout my employment with LIBQUAL FENCE CO.,
             INC. (d/b/a LIBERTY FENCE & RAILING) and ANTHONY
             STRIANESE, each week I was not paid time and one-half for all
             work performed over 40 hours. I worked in excess of forty (40)
             hours per week except for the months of January and February.

             9.     Throughout my employment with LIBQUAL FENCE CO.,
             INC. (d/b/a LIBERTY FENCE & RAILING) and ANTHONY
             STRIANESE, the overtime was always intentionally omitted from
             my received payments.

             10.   Throughout my employment with LIBQUAL FENCE CO.,
             INC. (d/b/a LIBERTY FENCE & RAILING) and ANTHONY
             STRIANESE, I was not paid any overtime.




                                              9
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 10 of 14 PageID #: 399



                 11.     Many other employees of LIBQUAL FENCE CO., INC.
                 (d/b/a LIBERTY FENCE & RAILING) and ANTHONY
                 STRIANESE, who performed similar job duties as me and worked
                 similar hours also were not paid time and one-half for all work
                 performed after 40 hours.

                 12.     For instance, Fernando Reyes, Walter Zelaya, Naun (last
                 name unknown) and Dennis Canales, are construction workers
                 and/or laborers, at LIBQUAL FENCE CO., INC. (d/b/a LIBERTY
                 FENCE & RAILING) and ANTHONY STRIANESE and were not
                 paid time and one-half for all overtime worked. They also worked
                 in excess of forty (40) hours per week for approximately $130.00
                 per a day of work. They were not paid time and one-half for work
                 over 40 hours per week.

                 13.     This document was translated orally in Spanish for me.

  Declaration of Walter Monzano-Moreno (“Monzano Decl.”) [DE 24-1], annexed to the

  Declaration of Gregory Goodman, Esq. in Support of Motion for Conditional Certification

  (“Goodman Decl.”) [DE 24].


         Defendants Libqual and Strianese make two primary arguments in opposition to the

  motion: (1) neither Plaintiff was ever employed by Libqual and as such they could not be

  “similarly situated” with other Libqual employees, see Defs.’ Opp’n. at 1-5; Affidavit of

  Anthony Strianese, Libqual President, in Opposition to Plaintiff’s Motion for Conditional

  Certification (“Strianese Aff.”) [DE 34-1], annexed as Ex. 1 to Defs.’ Opp’n; and (2) Plaintiffs

  have failed to make the “modest factual showing” necessary to be granted conditional

  certification. See Defs.’ Opp’n at 5-7. Defendants’ first argument is essentially a challenge to

  the merits of Plaintiffs’ claims, and as such can readily be resolved. See Perkins v. S. New

  England Tel. Co., 669 F. Supp. 2d 212, 219 (D. Conn. 2009) (explaining that “[a]t the

  certification stage, a court need not judge the merits of the plaintiffs' claims because they are

  irrelevant to the collective action inquiry”). “The court ‘does not resolve factual disputes, decide




                                                   10
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 11 of 14 PageID #: 400



  ultimate issues on the merits, or make credibility determinations’” at the conditional certification

  stage. Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 67 (E.D.N.Y 2016) (quoting Indergit v. Rite

  Aid Corp., Nos. 08 CIV 9361, 08 CIV 11364, 2010 WL 2465488, at *4 (S.D.N.Y. June 16, 2010)

  (internal citation omitted)). Therefore, in deciding this motion, the Court will not consider the

  factual dispute raised by Defendants that Plaintiffs were never employed by Libqual.

         The sufficiency of Plaintiffs’ factual allegations as to the “similarly situated” standard,

  however, presents a more compelling argument. Plaintiffs point to the allegations in the

  Amended Complaint and the Monzano Declaration in arguing that they have made the modest

  factual showing necessary to obtain conditional certification as an FLSA collective action. The

  Court respectfully disagrees. Looking to the Amended Complaint with respect to the “similarly

  situated” test, the Court notes that the only facts asserted by the Plaintiffs are as follows: (1)

  Plaintiff Monzano was hired by an unidentified Libqual employee in November 2015; (2)

  Monzano was managed directly by Defendant Anthony Strianese during his employment which

  ended in October 2017; (3) Monzano worked as a construction worker and/or laborer

  constructing, installing, replacing and repairing fencing and railings for Libqual and Dima Fence;

  (4) Strianese directed Monzano’s hours, means and mode of working; (5) Monzano worked six

  days a week from Monday through Saturday, starting at 7 a.m. and working until at least 8 p.m.,

  totaling at least 13 hours per day; (6) Monzano did not receive any meal breaks each day; (7)

  throughout his employment, Monzano was paid a flat per diem rate of $130 and was paid in

  cash. Am. Compl. ¶¶ 47-66. These same staid allegations are duplicated from the Amended

  Complaint with respect to Plaintiff Reyes. The only difference is the dates of employment. Am.

  Compl. ¶¶ 74-94. Further, Plaintiffs’ only mention of other employees in the Amended

  Complaint appears under the “COLLECTIVE ACTION ALLEGATIONS” heading. See Am.




                                                    11
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 12 of 14 PageID #: 401



  Compl. ¶¶ 30-39. These allegations refer to other employees only in an abstract and conclusory

  fashion. For example, the Amended Complaint states that “Plaintiffs and other similarly situated

  current and former construction workers, fence installers, laborers and manual workers who have

  been victims of Defendants’ common policy and practices that have violated their rights under

  the FLSA by, inter alia, willfully denying them overtime wages.” Am. Compl. ¶ 31. Nowhere

  in the pleading are there any particularized facts to fill in the bare-bones assertion that a potential

  collective exists.

          Plaintiff Monzano’s declaration is similarly deficient. It sets forth the same allegations as

  found in the Amended Complaint, with the only difference being a change from a third-person

  narrative to a first-person narrative for the bulk of the declaration. The sum of the declaration’s

  assertions as to other members of a potential collective consists of the statements that “we (the

  staff) were not required to ‘clock in’ or ‘clock out,’” Monzano Decl. ¶ 6, and “[m]any other

  employees” of Defendants “who performed similar job duties as me and worked similar hours

  also were not paid time and one-half.” Id. ¶ 11. Monzano also lists the names of four other

  individuals who were purportedly not paid overtime. Id. ¶ 12. One of the presumed co-workers

  referenced is Fernando Reyes, a named Plaintiff in this action. Id. The Court points out that no

  affidavit or declaration was submitted from Plaintiff Reyes.

          Significantly, Monzano’s declaration, like the Amended Complaint, is totally silent as to

  how – whether through conversations or observations – Monzano came to know the information

  to which he is attesting. As a result, the Court does not know where, when or how these

  observations or conversations occurred, which is critical in order for the Court to determine the

  appropriate scope of the proposed collective as well as the notice process. Instead, the Court is

  left with a list of generalized allegations that have been molded into a declaration which simply




                                                    12
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 13 of 14 PageID #: 402



  tracks the Amended Complaint. “When plaintiffs base their assertions regarding similarly

  situated employees upon their own observations and conversations with other employees, courts

  have required details about these observations and conversations, such as where and when they

  occurred and the names of the employees involved.” Benavides v. Serenity Spa NY Inc., 166 F.

  Supp. 3d 474, 481-82 (S.D.N.Y. 2016); Taveras v. D & J Real Estate Mgmt. II, LLC, 324 F.R.D.

  39, 45 (S.D.N.Y. 2018) (“Courts in this Circuit often restrict the scope of a proposed collective

  or deny conditional certification because of a failure to identify other co-workers by name and

  title, provide the specifics of conversations with those employees, or note details of other

  employees' working conditions and hours.”).

         As noted above, certification is not automatic. Even at the conditional certification stage,

  a plaintiff's burden under § 216(b) “cannot be satisfied simply by unsupported assertions.”

  Myers, 624 F.3d at 555 (internal quotation marks omitted); Sanchez, 2014 WL 465542, at *1.

  Here, Plaintiff has not provided any details as to even a single observation or conversation. As

  the court observed in Sanchez, “[t]hese are precisely the kind of unsupported assertions and

  conclusory allegations that courts in this District have found to be insufficient to conditionally

  certify a class under § 216(b).” Sanchez, 2014 WL 465542, at *2. Monzano offers no

  information adequate to show that the four individuals referred to in ¶ 12 of his declaration were,

  along with him, subjected to a common, unlawful compensation policy. Rather, what Monzano

  offers is two sentences in his declaration stating that these men worked in excess of 40 hours per

  week and were not paid overtime, but instead received $130.00 per day. This is simply not

  sufficient. See Zeledon v. Dimi Gyro LLC, 15 CV 7301, 2016 WL 6561404, at *11 (S.D.N.Y.

  Oct. 13, 2016) (finding that the single sentence in plaintiff’s affidavit stating that certain

  deliverymen “were paid approximately $5.65 per hour and rarely, if ever, worked above forty




                                                    13
Case 2:18-cv-00161-MKB-AKT Document 41 Filed 03/25/19 Page 14 of 14 PageID #: 403



  hours per week” was insufficient to show they were subjected to a common unlawful

  compensation policy). Monzano’s attempt to broaden his spartan factual allegations beyond

  himself and Reyes as the existing Plaintiffs is not sufficiently specific to make the requisite

  showing. See Bondi v New Rochelle Hotel Assoc., 17 CV 5681, 2018 WL 7246962, at *10

  (S.D.N.Y. Dec. 7, 2018), report and recommendation adopted, 17-CV-5681, 2019 WL 464821

  (S.D.N.Y. Feb. 6, 2019).

         For the foregoing reasons, Plaintiffs’ motion for conditional certification pursuant to 29

  U.S.C. § 216(b) is DENIED, without prejudice.


  V.     CONCLUSION
        For the foregoing reasons, Plaintiffs’ motion for conditional certification as an FLSA

  collective action pursuant to Section 216(b) is DENIED, without prejudice.



         This case is set down for a discovery conference on April 24, 2019 at 11:30 a.m. in

  Courtroom 910. Counsel are directed to provide the Court by April 18, 2019 with a bullet list of

  discovery tasks that still need to be completed in this case.



                                                                  SO ORDERED.

  Dated: Central Islip, New York
         March 25, 2019

                                                                  /s/ A. Kathleen Tomlinson
                                                                  A. KATHLEEN TOMLINSON
                                                                  U.S. Magistrate Judge




                                                   14
